Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered October 1, 1997, convicting defendant, after a nonjury trial, of sodomy in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility.
After a thorough inquiry, the court properly determined that a nine-year-old witness was competent to testify under oath. The child testified in detail as to his understanding of the difference between truth and falsity, the nature of an oath and the consequences of giving false testimony (see, People v Nisoff 36 NY2d 560, 565-566).
Since the indictment charged defendant, in three counts, with committing three separate and discrete acts, within a four-week period, it was not multiplicitous (People v Nailor, *104268 AD2d 695). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.